12 N.Y.3d 779 (2009)
TRUST FOR THE CERTIFICATE HOLDERS OF THE MERRILL LYNCH MORTGAGE INVESTORS, INC. MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1999-C1, by and through ORIX CAPITAL MARKETS, LLC, as Master Servicer and Special Servicer, Appellant,
v.
LOVE FUNDING CORPORATION, Respondent.
Court of Appeals of New York.
Decided March 31, 2009.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.